DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites, “the one or more group III-V semiconductor layers in the semiconductor structure comprise a p-n layer”.  The required structure of the  “p-n layer” is unclear, as written it seems that the layer requires both p and n dopant type which is not supported by the specification as currently written. Further, it seems the term “p-n layer” is referring to the emitter and BSF layer already referenced in claim 1, not new additional layer(s), this renders the claim indefinite. 
Claim 5 recites “the p-n layer comprises an n-emitter GaAs layer and a p-AlGaAs layer in contact with each other”.  It is unclear if the claim requires another emitter paired with a p-AlGaAs layer. Is the p-AlGaAs layer the BSF layer referred to in claim 1? As disclosed in the specification and drawings, there appears to only be one set of n-emitter GaAs layer and a p-AlGaAs layer (BSF layer), if Applicant means to claim another set of layers, a 112 new matter rejection may be required. As such the scope of the claim is unclear and indefinite.
Claim 14 recites “the p-n structure comprises an n-emitter GaAs layer and a p-AlGaAs layer in contact with each other”.  It is unclear if the claim requires another emitter paired with a p-AlGaAs layer. Is the p-AlGaAs layer the BSF layer referred to in claim 12? As disclosed in the specification and drawings, there appears to only be one set of n-emitter GaAs layer and a p-AlGaAs layer (BSF layer), if Applicant means to claim another set of layers, a 112 new matter rejection may be required. As such the scope of the claim is unclear and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 7-10, 12, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wanlass et al. [US 2011/0186115 A1], “Wanlass” and further in view of Young et al. [US 2012/0132930 Al], ("Young") and further in view of Newman et al. [US 2010/0229926 A1], “Newman”.

 Regarding claim 1, Wanlass discloses an optoelectronic device (Fig. 17, 110) comprising: 
a semiconductor structure (71) comprising one or more group III-V semiconductor layers (¶[0026]), the semiconductor structure comprising an emitter layer (74) in physical contact with a back surface field (BSF) layer (84 and 72 and ¶[0037] teaches the back surface confinement layer and base layer (72) is made of the same material GaInP as such the layers is interpreted as the same layer), wherein a surface of the emitter layer forms a top side of the semiconductor structure (as shown in Fig. 17) and a surface of the BSF layer forms a back side of the semiconductor structure opposite the top side (as shown);
a plurality of non-continuous top contacts (92) disposed on the top side of the semiconductor structure and configured to enable the top side of the semiconductor structure to receive incident light for trapping the incident light within the optoelectronic device (R, as shown); 
a dielectric material (106) disposed below the back side of the semiconductor structure (as shown); 
a plurality of non-continuous back metal contacts (90+94) disposed within the dielectric material and configured to enable the back side of the semiconductor structure to receive incident light for trapping the incident light within the optoelectronic device (as shown), a multi-layer portion (90+94) of each of the plurality of non-continuous back metal contacts  contacting with and extending away from the back side of the semiconductor structure (as shown) (The Examiner notes that a portion of the back contact is metal (94)); 
an anti-reflective coating (ARC) (78) disposed between at least a portion of each of the plurality of non-continuous top contacts (92);
a second transparent member (104) disposed below the dielectric material (106). 
Wanlass does not explicitly disclose in the embodiment of Fig. 17, that the optoelectronic device (110) includes an encapsulant disposed above the top side of the semiconductor structure, the plurality of non-continuous top contacts disposed within the encapsulant, the ARC is between the encapsulant and a first transparent member disposed over the encapsulant.
However, in an alternative embodiment of Wanlass (Fig. 11), discloses the optoelectronic device (70) can include an encapsulant (96) disposed above the top side of the semiconductor structure (71), the plurality of non-continuous top contacts (92) disposed within the encapsulant (96). Further, the anti-reflective coating (ARC)(78) which is disposed between the top contacts and the encapsulant (96) and a first transparent member (80) disposed over the encapsulant (96) in order to provide maintain support an structural integrity of the cell (¶[0035] of Wanlass).  Further support can be found in Young.  Young discloses the solar cell structure (Fig. 6, 600) with front contacts (618) and an anti-reflection coating 606 (or ARC) that are cover with an encapsulant material (604). The purpose of the encapsulant layers (604) is to provide the solar device (600) with structural support, electrical isolation, physical isolation, thermal conduction, and barrier properties (¶0123]). Further, the front device layers include a front cover (602) formed a glass (or another ceramic), a fluoropolymer (e.g., polytetrafluoroethylene (or PTFE), polyvinylidene fluoride (or PVDF), fluorinated ethylene propylene (or FEP), or ethylene tetrafluoroethylene (or ETFE)), another suitable material that is substantially transparent to incident sunlight (¶[0120] of Young).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have an encapsulation material and front cover as taught in Young in the device of Wanlass such the encapsulant is disposed above the top side of the semiconductor structure, the plurality of non-continuous top contacts disposed within the encapsulant, the ARC is between the encapsulant and a first transparent member disposed over the encapsulant  because such a modification would allow for the encapsulant and the front layer structure to provide the solar device with structural support, electrical isolation, physical isolation, thermal conduction, and barrier properties (¶[0123] of Young and (¶[0035] of Wanlass).
Wanlass does not explicitly discloses a pn junction disposed between the top side of the semiconductor structure and the plurality of non-continuous top contacts and a tunnel junction structure disposed between the top side of the semiconductor structure and the pn junction and configured to electrically and optically couple the pn junction with the semiconductor structure.
	However, having a multi-junction solar cell is well-known in the semiconductor art.  Specifically, Newman discloses a solar cell with several subcells (Fig. 3). The subcell A, consist of an n+ emitter layer (106) and a p-type base layer (107), while subcell B consist of an n-type emitter layer (111) and a p-type base layer (112). Connecting the two subcells A and B are p++/n++ tunnel diode layers (109a and 109b), which forms the ohmic circuit element between the subcells.  Having heterojunction subcells allows for the desired wavelength response for both subcells to be improve wherein the radiation is more effectively absorbed and collected in the narrower band gap base (¶[0078]).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add a pn junction and a tunnel junction as taught in Newman in view of Wanlass such that a pn junction disposed between the top side of the semiconductor structure and the plurality of non-continuous top contacts and a tunnel junction structure disposed between the top side of the semiconductor structure and the pn junction and configured to electrically and optically couple the pn junction with the semiconductor structure because such a modification would allow for the formation of a heterojunction device that allows for the desired wavelength response for both subcells to be improve wherein the radiation is more effectively absorbed and collected in the narrower band gap base (¶[0078] of Newman).
The combination of Wanlass in view of Newman teaches an encapsulant disposed above the pn junction.

Regarding claim 2, Wanlass as modified discloses claim 1, Wanlass further discloses the dielectric material (106) surrounds the plurality of non-continuous back metal contacts (90+94) (as shown).

Regarding claim 4, Wanlass as modified discloses claim 1, Wanlass further discloses the one or more group III-V semiconductor layers in the semiconductor structure comprise a p-n layer (73 and ¶[0048]).

Regarding claim 7, Wanlass as modified discloses claim 1, Wanlass further discloses the multi-layer portion of each of the plurality of non-continuous back metal contacts that extends away from the back side of the semiconductor structure includes a first layer having a contact layer (90’) coupled to the back side of the semiconductor structure and a second layer (94) having a metal contact (Au) underneath the contact layer (as shown).  

Regarding claim 8, Wanlass as modified discloses claim 7, Wanlass further discloses wherein the metal contact is a p-metal contact (¶[0037] & as shown).  

Regarding claim 9, Wanlass as modified discloses claim 1, Wanlass as modified by Young further discloses each of the first transparent member (as modified by Young, the first transparent member can be made of glass (¶[0120] of Young) – see claim 1) and the second transparent member (104) is made of glass or plastic (¶[0039] of Wanlass teaches the transparent member can be glass).  

Regarding claim 10, Wanlass as modified discloses claim 1, Wanlass as modified by Young further discloses the plurality of non-continuous top contacts disposed within the encapsulant are not in physical contact with the first transparent member (as modified by Young, Fig. 6 shows the encapsulation layer covers the contact – see claim 1), and the plurality of non-continuous back metal contacts (90 + 94) disposed within the dielectric material (106) are not in physical contact (as shown) with the second transparent member (104).  

Regarding claim 12, Wanlass discloses an optoelectronic device (Fig. 17, 110)  comprising: 
a p-n structure (71) comprising one or more group III-V semiconductor layers (¶[0026]), the p-n structure comprising an emitter layer (74) in contact with a back surface field (BSF) layer (84 and 72 and ¶[0037] teaches the back surface confinement layer and base layer (72) is made of the same material GaInP as such the layers is interpreted as the same layer), wherein a surface of the emitter layer forms a top side of the p-n structure (as shown in Fig. 17) and a surface of the BSF layer forms a back side of the p-n structure opposite the top side (as shown);
a plurality of non-continuous top contacts (92) disposed on the top side of the p-n structure (as shown) and configured to enable the top side of the p-n structure to receive incident light for trapping the incident light within the optoelectronic device (R, as shown);
a dielectric material (106) disposed below the back side of the p-n structure (as shown); 
a plurality of non-continuous back metal contacts (90 +94) disposed within the dielectric material (as shown) and configured to enable the back side of the p-n structure to receive incident light for trapping the incident light within the optoelectronic device (as shown), a multi-layer portion (90 +94) of each of the plurality of non-continuous back metal contacts contacting and extending away from the back side of the p-n structure (as shown); 
an anti-reflective coating (ARC) (78) disposed between at least a portion of each of the plurality of non-continuous top contacts (92);
a second transparent member (104) disposed below the dielectric material (106). 
Wanlass does not explicitly disclose in the embodiment of Fig. 17, that the optoelectronic device (110) includes an encapsulant disposed above the top side of the p-n structure, the plurality of non-continuous top contacts disposed within the encapsulant, the ARC is between the encapsulant and a first transparent member disposed over the encapsulant.
However, in an alternative embodiment of Wanlass (Fig. 11), discloses the optoelectronic device (70) can include an encapsulant (96) disposed above the top side of the semiconductor structure (71), the plurality of non-continuous top contacts (92) disposed within the encapsulant (96). Further, the anti-reflective coating (ARC)(78) which is disposed between the top contacts and the encapsulant (96) and a first transparent member (80) disposed over the encapsulant (96) in order to provide maintain support an structural integrity of the cell (¶[0035] of Wanlass).  Further support can be found in Young.  Young discloses the solar cell structure (Fig. 6, 600) with front contacts (618) and an anti-reflection coating 606 (or ARC) that are cover with an encapsulant material (604). The purpose of the encapsulant layers (604) is to provide the solar device (600) with structural support, electrical isolation, physical isolation, thermal conduction, and barrier properties (¶0123]). Further, the front device layers include a front cover (602) formed a glass (or another ceramic), a fluoropolymer (e.g., polytetrafluoroethylene (or PTFE), polyvinylidene fluoride (or PVDF), fluorinated ethylene propylene (or FEP), or ethylene tetrafluoroethylene (or ETFE)), another suitable material that is substantially transparent to incident sunlight (¶[0120] of Young).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have an encapsulation material and front cover as taught in Young in the device of Wanlass such the encapsulant is disposed above the top side of the p-n structure, the plurality of non-continuous top contacts disposed within the encapsulant, the ARC is between the encapsulant and a first transparent member disposed over the encapsulant  because such a modification would allow for the encapsulant and the front layer structure to provide the solar device with structural support, electrical isolation, physical isolation, thermal conduction, and barrier properties (¶[0123] of Young and (¶[0035] of Wanlass).
Wanlass does not explicitly discloses a pn junction disposed between the top side of the p-n structure and the plurality of non-continuous top contacts and a tunnel junction structure disposed between the top side of the p-n structure and the pn junction and configured to electrically and optically couple the pn junction with the p-n structure.
However, having a multi-junction solar cell is well-known in the semiconductor art.  Specifically, Newman discloses a solar cell with several subcells (Fig. 3). The subcell A, consist of an n+ emitter layer (106) and a p-type base layer (107), while subcell B consist of an n-type emitter layer (111) and a p-type base layer (112). Connecting the two subcells A and B are p++/n++ tunnel diode layers (109a and 109b), which forms the ohmic circuit element between the subcells.  Having heterojunction subcells allows for the desired wavelength response for both subcells to be improve wherein the radiation is more effectively absorbed and collected in the narrower band gap base (¶[0078]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add a pn junction and a tunnel junction as taught in Newman in view of Wanlass such that a pn junction disposed between the top side of the p-n structure and the plurality of non-continuous top contacts and a tunnel junction structure disposed between the top side of the p-n structure and the pn junction and configured to electrically and optically couple the pn junction with the p-n structure because such a modification would allow for the formation of a heterojunction device that allows for the desired wavelength response for both subcells to be improve wherein the radiation is more effectively absorbed and collected in the narrower band gap base (¶[0078] of Newman).
The combination of Wanlass in view of Newman teaches an encapsulant disposed above the pn junction.
Regarding claim 16, Wanlass as modified discloses claim 12, Wanlass further discloses the multi-layer portion of each of the plurality of non-continuous back metal contacts that extends away from the back side of the p-n structure includes a first layer having a contact layer (90’) coupled to the back side of the p-n structure and a second layer (94) having a metal contact (Au) underneath the contact layer (as shown).  

Regarding claim 17, Wanlass as modified discloses claim 16, Wanlass further discloses wherein the metal contact is a p-metal contact (¶[0037] & as shown). 

Regarding claim 18, Wanlass as modified discloses claim 12, Wanlass as modified by Young further discloses each of the first transparent member (as modified by Young, the first transparent member can be made of glass (¶[0120] of Young) – see claim 1) and the second transparent member (104) is made of glass or plastic (¶[0039] of Wanlass teaches the transparent member can be glass).  

Regarding claim 19, Wanlass as modified discloses claim 12, Wanlass as modified by Young further discloses the plurality of non-continuous top contacts disposed within the encapsulant are not in physical contact with the first transparent member (as modified by Young, Fig. 6 shows the encapsulation layer covers the contact – see claim 1), and the plurality of non-continuous back metal contacts (90 + 94) disposed within the dielectric material (106) are not in physical contact (as shown) with the second transparent member (104).  

Claims 3 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wanlass et al. [US 2011/0186115 A1], “Wanlass” in view of Young et al. [US 2012/0132930 Al],("Young") and Newman et al. [US 2010/0229926 A1], “Newman”  as applied to claim 1 and 12 respectively and further in view of Hwang [US 2012/0024336 A1].

Regarding claim 3, Wanlass as modified discloses claim 1, Wanlass as modified does not disclose the plurality of non-continuous back metal contacts are offset from the plurality of non-continuous top contacts.
However, Hwang discloses a suitable alternative arrangement for the contacts from a finite number of possible location choices with a reasonable expectation of success is a matter of design choice.  Specifically, Hwang discloses an optoelectronic device (Fig. 2 and Fig. 4) with a semiconductor structure (as shown in Fig. 4). Hwang discloses a plurality of non-continuous top contacts (417) disposed on the top side of the semiconductor structure (as shown in Fig. 4) and a plurality of non-continuous back metal contacts (portions of metal layer (460) that located within the contact hole (470)). Hwang further discloses the plurality of non-continuous back metal contacts are offset from the plurality of non-continuous top contacts in order to form a solar cell allows for electrical connection while optimizing the performance output. As such, a person of ordinary skill has good reason to pursue the known options of possible location for the contacts within his or her technical grasp. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have a suitable alternative offset arrangement for the non-continuous contact as taught in Hwang in the device of Wanlass as modified such that the plurality of non-continuous back metal contacts are offset from the plurality of non-continuous top contacts because such a modification would provide a suitable alternative arrangement for the electrical contacts that will allow for external connections to the pn junction and there is a finite number of possible locations for the contacts such that the combination was obvious to try (”KSR, 550 U.S. at 421, 82 USPQ2d at 1397). 

Regarding claim 13, Wanlass as modified discloses claim 12, Wanlass as modified does not the plurality of non-continuous back metal contacts are offset from the plurality of non-continuous top contacts.
However, Hwang discloses a suitable alternative arrangement for the contacts from a finite number of possible location choices with a reasonable expectation of success is a matter of design choice.  Specifically, Hwang discloses an optoelectronic device (Fig. 2 and Fig. 4) with a semiconductor structure (as shown in Fig. 4). Hwang discloses a plurality of non-continuous top contacts (417) disposed on the top side of the semiconductor structure (as shown in Fig. 4) and a plurality of non-continuous back metal contacts (portions of metal layer (460) that located within the contact hole (470)). Hwang further discloses the plurality of non-continuous back metal contacts are offset from the plurality of non-continuous top contacts in order to form a solar cell allows for electrical connection while optimizing the performance output. As such, a person of ordinary skill has good reason to pursue the known options of possible location for the contacts within his or her technical grasp. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have a suitable alternative offset arrangement for the non-continuous contact as taught in Hwang in the device of Wanlass as modified such that the plurality of non-continuous back metal contacts are offset from the plurality of non-continuous top contacts because such a modification would provide a suitable alternative arrangement for the electrical contacts that will allow for external connections to the pn junction and there is a finite number of possible locations for the contacts such that the combination was obvious to try (”KSR, 550 U.S. at 421, 82 USPQ2d at 1397). 

Claims 5, 6, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wanlass et al. [US 2011/0186115 A1], “Wanlass” in view of Young et al. [US 2012/0132930 Al],("Young") and Newman et al. [US 2010/0229926 A1], “Newman”  as applied to claims 4, 1 and 12 respectively and further in view of Kizilyalli et al. [US 2010/0126571 A1], “Kizilyalli.”

Regarding claim 5, Wanlass as modified discloses claim 4, Wanlass discloses the emitter layer (74) and the back surface field (BSF) layer (84 and 72) are in contact with each other (Fig. 17) and can be made of group III-V materials (¶[0026]). Wanlass disclose using GaInP material in order to achieve a particular bandgap (¶[0032]).  Wanlass does not explicitly disclose the p-n layer comprises an n- emitter GaAs layer and a p-AIGaAs layer in contact with each other.
However, forming optoelectronic device with other III-V semiconductor materials are well-known in the semiconductor art.  Specifically, Kizilyalli discloses photovoltaic apparatus for converting electromagnetic radiation, such as solar energy, into electric energy with increased efficiency. Specifically, Kizilyalli discloses using the materials n-GaAs (108) and a p+- AlGaAs in direct contact with each other to form a p-n junction (112) such that that an electron current may flow when a load is connected across terminals coupled to these layers.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use n-GaAs and a p+- AlGaAs to form the pn junction as taught in Kizilyalli in the device of Wanlass as modified such that the p-n layer comprises an n- emitter GaAs layer and a p-AIGaAs layer in contact with each other  because such a modification would form a pn junction which would allow for electron current to flow when a load is connected across terminals coupled to these layers (¶[0025] of Kizilyalli). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 6, Wanlass as modified discloses claim 1, Wanlass does not disclose wherein one or both of the back side or the top side of the semiconductor structure are textured to improve light scattering into optoelectric device, light scattering out of the optoelectric device or both.
However, Kizilyalli discloses photovoltaic apparatus for converting electromagnetic radiation, such as solar energy, into electric energy with increased efficiency. Specifically, Kizilyalli disclose using a roughened window layer (Fig. 3, 106). The roughening of the window layer (106) may be accomplished by wet etching or dry etching, for example. Texturing may be achieved by applying small particles, such as polystyrene spheres, to the surface of the window layer (106) before applying the AR coating (802). By roughening or texturing the window layer (106), different angles are provided at the interface between the AR coating (802) and the window layer, which may have different indices of refraction. In this manner, more of the incident photons may be transmitted into the window layer (106) rather than reflected from the interface between the AR coating (802) and the window layer because some photons' angles of incidence are too high according to Snell's Law. Thus, roughening or texturing the window layer (106) may provide increased light trapping (¶[0034] of Kizilyalli). Further, Kizilyalli also discloses the outermost window layer (i.e., the window layer closest to the front side of the PV unit 100) may be roughened or textured as well. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form a texture surface on the semiconductor device as taught in Kizilyalli in the device of Wanlass as modified such that the back side and/or the top side of the semiconductor is textured because such a modification would allow for roughening or texturing the layer to provide increased light trapping (¶[0034] of Kizilyalli).
Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “to improve light scattering into and/or out of the device” does not distinguish the present invention over the prior art of Wanlass as modified who teaches the structure as claimed.

Regarding claim 14, Wanlass as modified discloses claim 12, Wanlass discloses the emitter layer (74) and the back surface field (BSF) layer (84 and 72) are in contact with each other (Fig. 17) and can be made of group III-V materials (¶[0026]). Wanlass disclose using GaInP material in order to achieve a particular bandgap (¶[0032]). Wanlass does not explicitly disclose the p-n layer comprises an n- emitter GaAs layer and a p-AIGaAs layer in contact with each other.
However, forming optoelectronic device with other III-V semiconductor materials are well-known in the semiconductor art.  Specifically, Kizilyalli discloses photovoltaic apparatus for converting electromagnetic radiation, such as solar energy, into electric energy with increased efficiency. Specifically, Kizilyalli discloses using the materials n-GaAs (108) and a p+- AlGaAs in direct contact with each other to form a p-n junction (112) such that that an electron current may flow when a load is connected across terminals coupled to these layers.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use n-GaAs and a p+- AlGaAs to form the pn junction as taught in Kizilyalli in the device of Wanlass as modified such that the p-n layer comprises an n- emitter GaAs layer and a p-AIGaAs layer in contact with each other  because such a modification would form a pn junction which would allow for electron current to flow when a load is connected across terminals coupled to these layers (¶[0025] of Kizilyalli). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 15, Wanlass as modified discloses claim 12, Wanlass does not disclose wherein one or both of the back side or the top side of the semiconductor structure are textured to improve light scattering into optoelectric device, light scattering out of the optoelectric device or both.
However, Kizilyalli discloses photovoltaic apparatus for converting electromagnetic radiation, such as solar energy, into electric energy with increased efficiency. Specifically, Kizilyalli disclose using a roughened window layer (Fig. 3, 106). The roughening of the window layer (106) may be accomplished by wet etching or dry etching, for example. Texturing may be achieved by applying small particles, such as polystyrene spheres, to the surface of the window layer (106) before applying the AR coating (802). By roughening or texturing the window layer (106), different angles are provided at the interface between the AR coating (802) and the window layer, which may have different indices of refraction. In this manner, more of the incident photons may be transmitted into the window layer (106) rather than reflected from the interface between the AR coating (802) and the window layer because some photons' angles of incidence are too high according to Snell's Law. Thus, roughening or texturing the window layer (106) may provide increased light trapping (¶[0034] of Kizilyalli). Further, Kizilyalli also discloses the outermost window layer (i.e., the window layer closest to the front side of the PV unit 100) may be roughened or textured as well. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form a texture surface on the semiconductor device as taught in Kizilyalli in the device of Wanlass as modified such that the back side and/or the top side of the semiconductor is textured because such a modification would allow for roughening or texturing the layer to provide increased light trapping (¶[0034] of Kizilyalli).
Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “to improve light scattering into and/or out of the device” does not distinguish the present invention over the prior art of Wanlass as modified who teaches the structure as claimed.

Claims 11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wanlass et al. [US 2011/0186115 A1], “Wanlass” in view of Young et al. [US 2012/0132930 Al],("Young") and Newman et al. [US 2010/0229926 A1], “Newman”  as applied to claim 1 and 12 respectively and further in view of Veerasamy, [US 2011/0214728 A1].

Regarding claim 11, Wanlass as modified discloses claim 1, Wanlass as modified by Young further discloses a back ARC (108) disposed below the second transparent member (104).  Wanlass as modified does not disclose in the embodiment of Fig. 17, that the device (110) includes a top ARC disposed over the first transparent member.
However, in an alternative embodiment of Wanlass (Fig. 11), discloses the optoelectronic device (70) can include an encapsulant (96) disposed above the top side of the semiconductor structure (71) and a first transparent member (80) disposed over the encapsulant (96) and further an ARC layer (76) is formed over transparent member in order to provide maintain support an structural integrity of the cell (¶[0035] of Wanlass).  Further support can be found in Veerasamy. Veerasamy discloses a solar photovoltaic device (Fig. 11) that incorporates a glass substrate (1102) with an anti-reflective (AR) coating (1104) which can be provided on an exterior surface of the glass substrate (1102) in order to increase transmission. The anti-reflective coating (1104) may be a single-layer anti-reflective (SLAR) coating (e.g., a silicon oxide anti-reflective coating) or a multi-layer anti-reflective (MLAR) coating.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the ARC as taught in Veerasamy in the device of Hwang as modified such the top ARC disposed over the first transparent member because such a modification would allow for the exterior surface of glass layer to be covered with an ARC layer in order to increase the transmission of the solar cell (¶0082 of Veerasamy).

Regarding claim 20, Wanlass as modified discloses claim 12, Wanlass as modified by Young further discloses a back ARC (108) disposed below the second transparent member (104).  Wanlass as modified does not disclose in the embodiment of Fig. 17, that the device (110) includes a top ARC disposed over the first transparent member.
However, in an alternative embodiment of Wanlass (Fig. 11), discloses the optoelectronic device (70) can include an encapsulant (96) disposed above the top side of the semiconductor structure (71) and a first transparent member (80) disposed over the encapsulant (96) and further an ARC layer (76) is formed over transparent member in order to provide maintain support an structural integrity of the cell (¶[0035] of Wanlass).  Further support can be found in Veerasamy. Veerasamy discloses a solar photovoltaic device (Fig. 11) that incorporates a glass substrate (1102) with an anti-reflective (AR) coating (1104) which can be provided on an exterior surface of the glass substrate (1102) in order to increase transmission. The anti-reflective coating (1104) may be a single-layer anti-reflective (SLAR) coating (e.g., a silicon oxide anti-reflective coating) or a multi-layer anti-reflective (MLAR) coating.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the ARC as taught in Veerasamy in the device of Hwang as modified such the top ARC disposed over the first transparent member because such a modification would allow for the exterior surface of glass layer to be covered with an ARC layer in order to increase the transmission of the solar cell (¶0082 of Veerasamy).

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. Applicant has argued that the newly amended claim limitations are not taught by the prior art specifically, “the p-n structure comprising an emitter layer in  physical contact with a back surface field (BSF) layer, wherein a surface of the emitter layer forms a top side of the p-n structure and a surface of the BSF layer forms a back side of the p-n structure opposite the topside,” see remarks on pages 8- 13.
The Examiner respectfully disagrees. Wanlass discloses the semiconductor structure comprising an emitter layer (Fig. 17, 74) in physical contact with a layer that consist of GaInP  (84 and 72). Wanlass teaches the back surface confinement layer can be (Ga)InP can be made of the same material as the base layer (72) as such the layer is interpreted as the same layer  (¶[0037]).  There is no distinctive feature between the base and back surface confinement layer as such the layers are interpreted as the same. 
As such the rejection under 35 U.S.C. 103 is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                                                                                                                                                                                        /MARK W TORNOW/Primary Examiner, Art Unit 2891